                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 ROBERT S. BEREZANSKY,                             )          Case No. 3:17-cv-105
                                                   )
                 Plaintiff,                        )          JUDGE KIM R. GIBSON
                                                   )
         v.                                       )
                                                  )
 CNB BANK AND CNB FINANCIAL                       )
 CORPORATION,                                     )
                                                  )
                 Defendants.                      )


                                   MEMORANDUM OPINION

I.     Introduction

       Pending before the Court is Defendants CNB Bank and CNB Financial Corporation's

(collectively, "Defendants" or "CNB") Motion for Summary Judgment (ECF No. 32) on Plaintiff

Robert Berezansky's retaliation claims under Title VII of the Civil Rights Act of 1964 ("Title VII"),

42 U.S.C. § 2000e et seq. and the Pennsylvania Human Relations Act ("PHRA"), 43 P.S. § 955, as

well as Plaintiff's age discrimination claim under the Age Discrimination in Employment Act of

1967 ("ADEA''), 29 U.S.C. § 621 et seq. The Motion is fully briefed (ECF Nos. 33, 34, 35, 38, 39, 40,

41, 42, 39, 44, 45, 46, 47) and ripe for disposition. For the reasons that follow, the Court will grant

Defendants' motion in part and deny it in part.

II.    Jurisdiction

       This Court has subject-matter jurisdiction because Plaintiff's Title VII and ADEA claims

arise under federal law. 28 U.S.C. § 1331. This Court also has supplemental jurisdiction over

Plaintiff's PHRA claim because Plaintiff's PHRA claim "form[s] part of the same case or

controversy" as the Title VII and ADEA claims. 28 U.S.C. § 1367. Venue is proper because a
substantial part of the events giving rise to Plaintiff's claims occurred in the Western District of

Pennsylvania. 28 U.S.C. § 1391(b)(2).

III.      Factual Background 1

       A. The Johnstown Office

          This employment discrimination case arises from alleged acts of retaliation and age

discrimination taken by CNB against Plaintiff.2 (ECF No. 34 'Il 1; ECF No. 40 'Il 1.) CNB employed

Plaintiff as Vice President of Commercial Lending at CNB' s Johnstown, Pennsylvania office (the

"Johnstown Office"), and Plaintiff was responsible for both management and loan production in

the Johnstown Office. (ECF No. 34 'Il 2-3; ECF No. 40 'Il'Il 2-3, 102; ECF No. 44 'Il 102.) In December

of 2007, CNB promoted Plaintiff to Senior Vice President of Commercial Lending. (ECF No. 40 'Il

103; ECF No. 44 'Il 103.) CNB established the Johnstown Office for the purpose of commercial

lending, but the office was not considered a branch, and it did not produce wealth and asset

management and trust business. (ECF No. 34 'Il 4; ECF No. 40 'Il 4.) Plaintiff essentially developed

the Johnstown Office, as CNB did not have a branch there prior to hiring Plaintiff. (ECF No. 40

'Il 104; ECF No. 44 'Il 104.) As part of his position in the Johnstown Office, Plaintiff hired employees

for that office; employees he hired include, among others, Jennifer Mowery, Joyce Waterhouse

Czyrnik, and Deborah Peak. (ECF No. 34 'Il 5; ECF No. 40 'Il 5.) As part of his job duties, Plaintiff




1 The Court derives these facts from a combination of Defendants' Concise Statement of Material Facts (ECF
No. 34), Plaintiff's Response in Opposition to Defendants' Concise Statement of Material Facts (ECF No.
40), and Defendants' Reply to Plaintiff's Response to Concise Statement of Material Facts (ECF No. 44).
Unless otherwise noted, these facts are undisputed. Much of the basis for the Parties' statements of material
facts comes from deposition testimony from persons involved with the events leading to this case.
2 Plaintiff has consented, in his responses to Defendants' Motion to this Court's dismissal of the ADEA

claim. Accordingly, this Court will not consider the claim further, and its statement of the facts will omit
any portions of the record solely relevant to that now dismissed claim.

                                                     2
supervised and reviewed the performance of all employees in the Johnstown Office. (ECF No. 34

<JI 10; ECF No. 40 <JI 10.) Ms. Mowery, Ms. Czyrnik, and Ms. Peak all reported directly to Plaintiff.


(ECF No. 34 <J[<JI 7-9; ECF No. 40 <J[<J[ 7-9.) As of 2011, the Johnstown Office "probably" had CNB' s

largest loan portfolio for "fee income." (ECF No. 40 <]])06; ECF No. 44 <JI 106.)

       From the time Plaintiff first began working for CNB until January 1, 2010, Plaintiff's

supervisor was Bill Falger, President of CNB. (ECF No. 34 <J[<J[ 11-14; ECF No. 40 <J[<J[ 11-14.) On

January 1, 2010, Joseph Bower became President and CEO of CNB, having previously served as

both COO and CFO of CNB. (ECF No. 34 <JI 14; ECF No. 40 <JI 14.) Bower and Plaintiff had a

"strained" relationship. (ECF No. 34 <JI 15; ECF No. 40 <JI 15.) Bower had a different lending

philosophy than Falger, which focused on more conservative loans that were closer to "home"

rather than further afield. (ECF No. 34 <J[<J[ 16-17; ECF No. 40 <J[<J[ 16-17.) The parties dispute the

contention CNB' s lending philosophy was growing more conservative generally, or if it was

simply Bower's; Plaintiff testified that loans over a certain size needed approval from the Loan

Committee, of which Bower was a member-neither the loan officer nor the President had sole

authority to approve those loans. (ECF No. 34 <J[<J[ 15-17; ECF No. 40 <J[<J[ 15-17.) Bower testified

in his deposition that he instructed Plaintiff to increase his lending in the areas of manufacturing

and small business in the Johnstown area, and away from lending in areas like West Virginia and

Philadelphia. (ECF No. 34 <JI 19; ECF No. 40 <JI 19.) During Bower's time as President, the

Johnstown Office failed to meet its production goals. (ECF No. 34 <JI 20; ECF No. 40 <JI 20.)

       It is undisputed that the Johnstown Office's loan portfolio was initially "very good," but

the parties dispute if its quality decreased while Plaintiff ran the office. (ECF No. 34 <JI 22; ECF

No. 40 <JI 22.) In addition, the parties dispute whether loans in Plaintiff's portfolio resulted in

                                                  3
"charge-offs," 3 and whether Plaintiff made a loan which he was specifically instructed not to

make. (ECF No. 34 en 23; ECF No. 40 en 23.) As a result of a "cultural change" in lending at CNB,

Bower asked Plaintiff to prepare a plan to increase the Johnstown Office's small business lending;

Bower reviewed it, but apparently did not approve it, though there is no evidence that he

disapproved it. (ECF No. 34 en 27; ECF No. 40 en 27.)

         Bower believed that Plaintiff showed a lack of knowledge during loan presentations and

that he had been holding back information on credits and loan applications he passed to CNB;

Plaintiff disputes these allegations. (ECF No. 34 <JI 30; ECF No. 40 <JI 30.) Bower also allegedly

confronted Plaintiff about holding back this information, after which Plaintiff "fired back" with

allegations of disparate treatment; Plaintiff denies such a confrontation ever occurred. (ECF No.

34 <JI 31; ECF No. 40 <JI 31.) Bower instructed Plaintiff not to interact with a particular customer;

Plaintiff disregarded this instruction, and maintained a business relationship with the loan

customer, who was in default. (ECF No. 34 <JI<JI 32-33; ECF No. 40 <JI<JI 32-33.) Plaintiff alleges that

Bower later gave him permission to interact with that customer again. (ECF No. 34 <JI 33; ECF No.

40 <JI 33.)




3The parties do not define for this Court what a "charge-off" is, but it appears to be a "debt ... that is
deemed unlikely to be collected by the creditor because the borrower has become substantially
delinquent after a period of time." Charge-Off, Investopedia,
https://www.investopedia.com/terms/c/chargeoff.asp (last visited Sep. 25, 2019). The Court believes that
CNB mentions these as evidence that the Plaintiff recommended or made bad loans, or was deficient in
his performance because these "charge-offs" resulted.

                                                     4
    B. Plaintiff's Claims of Disparate Treatment

        CNB has a Productive Work Environment Policy that forbids all forms of harassment and

discrimination. (ECF No. 34 <[ 34; ECF No. 40 <[ 34.) At some point before his termination, 4

Plaintiff spoke to Bower about disparate treatment of female employees at the Johnstown Office;

these allegations included people "staring" at women, looking down blouses, and looking up

dresses. (ECF No. 34 <[<[ 35-36; ECF No. 40 <[<[ 35-36.) Plaintiff also allegedly spoke to Bower

about how female lenders were not invited to golf outings, and Ms. Mowery claims that the

female employees were told "they could drive the beer cart," but couldn't golf with the men.

(ECF No. 34 <[ 37; ECF No. 40 <[ 37.) During one such golf outing, Bower allegedly urinated in

front of several female employees. (ECF No. 40 <[ 37.) Bower recalled having two conversations

with Plaintiff about unfair treatment of female employees, but does not recall Plaintiff being able

to provide specifics regarding alleged disparate treatment; Plaintiff disputes these claims. (ECF

No. 34 <[<[ 41-42; ECF No. 40 <[<[ 41-42.). On May 19, 2011, Ms. Mowery was disciplined for

raising her voice during a telephone call with Mark Breakey, the head of CNB' s credit

department; the alteration allegedly included Mr. Breakey being "rude and nasty," calling Ms.

Mowery "an MF," and both parties "los[ing] it." (ECF No. 34 <[<[ 38-39; ECF No. 40 <[<[ 38-39.)

        The parties dispute the testimony regarding the disparate treatment the female employees

suffered. (ECF No. 34 <[ 43; ECF No. 40 <[ 43.) Ms. Czyrnik and Ms. Mowery may have

complained about various activities of senior management, but Ms. Czyrnik does not remember

"who said what," or any specific complaints. (ECF No. 34 <[ 43; ECF No. 40 <[ 43; ECF No. 44 <[



4Plaintiff claims that it was less than a month; both parties agree it was sometime between 2009 and 2011.
(ECF No. 34 'JI 35; ECF No. 40 'lI 35.)

                                                    5
43.) Ms. Czyrnik does not recall if she ever complained to Plaintiff of harassment or disparate

treatment, but she does recall discussions regarding senior management treating women in a way

that made them uncomfortable; she also recalls that she personally did not feel uncomfortable

with how male colleagues treated her. (ECF No. 34 <]I 44; ECF No. 40 <JI 44.)

             Plaintiff alleges that the female employees were underpaid, but Bower does not recall

having any conversations with Plaintiff regarding salary, and Plaintiff had no salary data. (ECF

No. 34 <JI 45; ECF No. 40 <JI 45.) In addition, Ms. Czyrnik felt she was fairly compensated for her

work at CNB. (ECF No. 34 <]I46; ECF No. 40 <JI 46.) Plaintiff's complaints particularly related to

Ms. Mowery, who had been awarded lender of the year, but Plaintiff believed that she was one

of the lowest paid lenders; Ms. Mowery does not recall ever complaining about her compensation.

(ECF No. 40 <JI 115; ECF No. 44 <JI 115.) Plaintiff did, however, recall having conversations with

Mr. Breakey regarding employee compensation. (ECF No. 40 <JI 46; ECF No. 44 <JI 46.) Despite

any potential complaints, both Ms. Peak and Ms. Czyrnik felt that the Johnstown Office was a

good place to work, with the exception of Plaintiff's relationship with Ms. Mowery. (ECF No. 34

<JI<JI   47-48; ECF No. 40 <JI<JI 47-48.)

         C. Plaintiff's Relationship with Ms. Mowery

             While Plaintiff and Ms. Mowery worked together at the Johnstown Office, they had a

physical and romantic relationship that went "too far." (ECF No. 34 <JI 49; ECF No. 40 <JI 49.)

Plaintiff admitted that he allocated more time for Ms. Mowery than he did for his other

employees, and that Bower approached him with concerns regarding the relationship. (ECF No.

34 <JI<JI 50-51; ECF No. 40 <JI<JI 50-51.)   Ms. Mowery's office behavior deteriorated during her

relationship with Plaintiff, causing Ms. Peak to feel unsafe around Ms. Mowery. (ECF No. 34 <JI

                                                   6
52; ECF No. 40 1 52.) Ms. Peak related her unhappiness with Ms. Mowery's relationship with

Plaintiff to Plaintiff, and she felt Plaintiff was more concerned with the relationship than with

how the rest of the Johnstown Office felt. (ECF No.341153-54; ECF No.401153-54.) After the

relationship between Plaintiff and Ms. Mowery was no longer secret, Ms. Peak felt that Plaintiff

treated Ms. Mowery preferentially by giving her more work than Ms. Czyrnik. (ECF No. 34 11

55-57; ECF No. 40 11 55-57.)

       In addition, Ms. Peak recalled that Ms. Mowery and Plaintiff were often out of the office

together, and that these absences were for "non-business related events." (ECF No. 34158; ECF

No. 40 1 58.) Plaintiff and Ms. Mowery traveled to Erie, Pennsylvania for a work event, and

Plaintiff was instructed to take everyone in the Johnstown Office, but failed to do so; Plaintiff

claims this was because there had to be people in the Johnstown Office. (ECF No. 34160; ECF

No. 40 1 60.) Ms. Peak recalls that Plaintiff threatened to fire her and Leigh Bolcho, another

employee in the Johnstown Office if they were not nice to Ms. Mowery; Plaintiff denies ever

making such a threat. (ECF No. 34162; ECF No.40162.) Ms. Peak believed that the Johnstown

Office began to develop a bad reputation as a result of Plaintiff's unavailability in the office and

failure to return telephone calls. (ECF No. 34164; ECF No.40164.) Ms. Peak also believed that

Plaintiff and Ms. Mowery' s relationship reflected poorly on the bank, and Ms. Czyrnik believed

that the relationship had a negative impact on the work environment of the Johnstown Office.

(ECF No. 341165-66; ECF No.401165-66.) Ms. Czyrnik never saw Plaintiff try to alleviate the

environment created by Ms. Mowery. (ECF No. 34175; ECF No.40175.)                Ms. Peak believed

that Ms. Mowery behaved unprofessionally at work, was "unstable," would "blow up a lot," and




                                                 7
may have damaged Plaintiff's car; Plaintiff does not recall Ms. Mowery ever acting

unprofessionally. (ECF No. 34 <J[<J[ 67-69; ECF No. 40 <J[<J[ 67-69.)

        In April of 2011, Ms. Peak resigned her position at CNB, in part due to an "out of control"

work environment caused by Plaintiff and Ms. Mowery' s relationship. (ECF No. 34 <J[<J[ 70-71;

ECF No. 40 <J[<J[ 70-71.) She later returned to CNB as a portfolio manager in CNB's Indiana,

Pennsylvania office in July of 2011. (ECF No. 34 <J[ 94; ECF No. 40 <J[ 94.) Sometime in 2011, Ms.

Czyrnik also resigned from the Johnstown Office, citing concerns with "how the Johnstown office

is operating." (ECF No. 34 <J[ 74; ECF No. 40 <J[ 74.) CNB terminated Ms. Mowery on June 30,

2011, nominally for failing to follow direction from her superiors, but Plaintiff alleges that she

was terminated because CNB's management was "jealous" of Plaintiff, and shortly after Plaintiff

had told CNB' s management that Ms. Mowery had "good grounds" for a discrimination charge.

(ECF No. 34 <J[ 76; ECF No. 40 <J[ 76.)

    D. Plaintiff's Termination

        On June 23, 2011, CNB terminated Plaintiff. (ECF No. 34         <J[ 77;   ECF No. 40 <J[ 77.) The

stated reasons were performance deficiency, insubordination, and poor relationships in the

Johnstown Office; Plaintiff contends that the real reason was in retaliation for reporting disparate

treatment, which Plaintiff asserts happened less than a month before his termination. (ECF No.

34 <J[ 77; ECF No. 40 <J[ 77.) Plaintiff's termination was carried out by Bower and Rick Sloppy,

CNB' s Senior Lender; Bower recalls that he discussed the termination with Mr. Sloppy, Mr.

Breakey, and Rick Greslick, CNB's COO. (ECF No. 34 <J[<J[ 76, 82; ECF No. 40 <J[<J[ 76, 82.) At some

point prior to Ms. Mowery' s termination, she may have told a human resources employee of CNB

that she was prepared to go complain to the EEOC; the parties dispute when this happened-

                                                   8
before or after Plaintiff's termination. (ECF No. 34 'II 79; ECF No. 40 'II 79.) Either at the time of

Plaintiff's termination, or shortly after, CNB closed the Johnstown Office. (ECF No. 34 'II 80; ECF

No. 40 'II 80.)

      E. Plaintiff's Post-CNB Employment

         In 2011, at the time CNB terminated Plaintiff, his salary was $121,000. (ECF No. 34 'II 95;

ECF No. 40 'II 95.) After his termination, Plaintiff entered negotiations with Somerset Trust about

a position in their commercia lending division; the parties dispute if Somerset Trust ever offered

Plaintiff the position- regardless, Plaintiff never began working for Somerset Trust. (ECF No. 34

'II 96; ECF No. 40 'II 96.) The parties also dispute the level of compensation Somerset Trust would

have paid Plaintiff had he accepted the position. (ECF No. 34 'II 97; ECF No. 40 'II 97.) Plaintiff

has not worked in the banking or lending industries since CNB terminated him. (ECF No. 40 'II

119; ECF No. 44 'II 119.) However, Plaintiff has worked at Home Depot for $10.00 per hour and

at Richland Woods. (ECF No. 40 'II 120; ECF No. 44 'II 120.)

IV.      Procedural Background

         Plaintiff filed his Complaint on June 21, 2017, alleging three claims: retaliation under Title

VII and the PHRA, as well as age discrimination in violation of the ADEA.                (ECF No. 1.)

Defendants moved to strike portions of the Complaint on September 5, 2017, which the Court

denied on January 17, 2018. (ECF Nos. 6, 20.) Defendants moved for summary judgment on April

1, 2019. (ECF No. 32.) Plaintiff responded on May 1, 2019, and consented to the dismissal of the

ADEA claim. (ECF No. 38 at 10.) Accordingly, this Court must only consider Defendants' Motion

with respect to the Title VII and PHRA claims.




                                                   9
V.      Legal Standard

        This Court will grant summary judgment "if the movant shows there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law." Fed.

R. Civ. P. 56(a); Melrose, Inc. v. Pittsburgh, 613 F.3d 380,387 (3d Cir. 2010) (quoting Ruehl v. Viacom,

Inc., 500 F.3d 375, 380 n.6 (3d Cir. 2007)); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).

There is a genuine issue of fact "if the evidence is such that a reasonable jury could return a verdict

for the nonmoving party." Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986); see

also McGreevy v. Stroup, 413 F.3d 359, 363 (3d Cir. 2005). Material facts are those that affect the

outcome of the trial under governing law. Anderson, 477 U.S. at 248. The Court's role is "not to

weigh the evidence or to determine the truth of the matter, but only to determine if the evidence

of record is such that a reasonable jury could return a verdict for the nonmoving party." Am.

Eagle Outfitters v. Lyle & Scott Ltd., 584 F.3d 575, 581 (3d Cir. 2009). In deciding a summary

judgment motion, this Court '"must view the facts in the light most favorable to the nonmoving

party and draw all inferences in that party's favor."' Farrell v. Planters Lifesavers Co., 206 F.3d 271,

278 (3d Cir. 2000) (quoting Armbruster v. Unisys Corp., 32 F.3d 768, 777 (3d Cir. 1994)).

       The moving party bears the initial responsibility of stating the basis for its motion and

identifying those portions of the record that demonstrate the absence of a genuine issue of

material fact. Celotex, 477 U.S. at 323. If the moving party meets this burden, the party opposing

summary judgment "may not rest upon the mere allegations or denials" of the pleading, but

"must set forth specific facts showing that there is a genuine issue for trial." Saldana v. Kmart

Corp., 260 F.3d 228,232 (3d Cir. 2001) (quoting Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475

U.S. 574,587 n.11 (1986)). "For an issue to be genuine, the nonmovant needs to supply more than

                                                   10
a scintilla of evidence in support of its position-there must be sufficient evidence (not mere

allegations) for a reasonable jury to find for the nonmovant." Coolspring Stone Supply v. Am. States

Life Ins. Co., 10 F.3d 144, 148 (3d Cir. 1993); see also Podobnik v. U.S. Postal Serv., 409 F.3d 584,594

(3d Cir. 2005) (noting that a party opposing summary judgment "must present more than just

bare assertions, conclusory allegations or suspicions to show the existence of a genuine issue").

VI. Discussion

         A. The Parties' Arguments

         Defendants argue that they are entitled to summary judgment on both Plaintiff's Title VII

and PHRA claims because Plaintiff could not have reasonably believed that he was opposing a

practice that either Title VII or the PHRA forbids. (ECF No. 33 at 13.) In addition, Defendants

contend that Plaintiff cannot establish the necessary element of causation (and therefore, a prima

facie case) for his retaliation claims because Plaintiff's claims of disparate treatment of women

were made after CNB discussed Plaintiff's performance deficiencies. (Id.) Defendants further

maintain that, even if Plaintiff could make out a prima facie case of retaliation, Defendants are

nevertheless entitled to summary judgment because no reasonable jury could conclude that CNB

terminated Plaintiff for anything other than legitimate, nondiscriminatory reasons. (Id.) Finally,

Defendants assert that they are entitled to summary judgment on Plaintiff's claims for both back-

pay and front-pay because Plaintiff failed to mitigate his damages by turning down a comparable

job offer. (Id.).

        Plaintiff responds that he has made a prima facie showing of his case because Plaintiff did

hold an objectively reasonable belief that he was opposing disparate treatment, and CNB

terminated Plaintiff less than a month after his complaints about disparate treatment to CNB's

                                                  11
management, which is sufficient to permit the jury to infer a causal connection. (ECF No. 39 at

7-13.) Plaintiff also argues that Defendants' proffered reasons for his termination are pretextual,

and that he has produced enough evidence for a jury to so conclude. (Id. at 13-16.) Finally,

Plaintiff contends that he has met his burden to mitigate his damages because he has applied to

numerous institutions, never received an actual offer of employment, and has worked at places

like Horne Depot in an effort to mitigate his damages. (Id. at 16-18.)

            B. Defendants Are Not Entitled to Summary Judgment on the Retaliation Issue
               Because a Reasonable Jury Could Conclude that Retaliatory Animus Motivated
               CNB's Termination of Plaintiff

            Courts construe Title VII and the PHRA consistently, so this Court's analysis of Plaintiff's

Title VII claim and his PHRA claims is identical. Gomez. v Allegheny Health Servs. Inc., 71 F.3d

1079, 1083-84 (3d Cir. 1995). Accordingly, if Defendants are entitled to summary judgment on

Plaintiff's Title VII claim, they are likewise entitled to summary judgment on Plaintiff's PHRA

clairn. 5

            Title VII of the Civil Rights Act of 1964 provides employees protection from retaliaion

based on their reports of or opposition to unlawful employment practices, or supporting charges

of unlawful employment practices. 42 U.S.C. § 2000e-3(a). Specifically,§ 2000e-3 states that:

            It shall be an unlawful employment practice for an employer to discriminate
            against any of his employees ... because he has opposed any practice made an
            unlawful employment practice by this subchapter, or because he has made a
            charge, testified, assisted, or participated in any manner in an investigation,
            proceeding, or hearing under this subchapter.

Id. In essence, Title VII bars employers from retaliating against workplace whistleblowers.




5   For simplicity, the Court will only refer to Plaintiff's Title VII claim in its analysis.

                                                           12
       The familiar McDonnell-Douglas framework governs Title VII retaliation claims. Moore v.

City of Philadelphia, 461 F.3d 331, 342 (3d Cir. 2006). If the Plaintiff first articulates a prima facie

case of retaliation, the employer must then come forward with a legitimate, non-retaliatory reason

for the discharge. Id. (citing Krouse v. AM. Sterilizer Co. 126 F.3d 494, 500-01 (3d Cir. 1997)). If the

employer produces a legitimate, non-retaliatory reason, the Plaintiff then shoulders the burden

of proving that legitimate reason is pretextual, and that retaliation was the true ground for

termination. Krouse, 126 F.3d at 500-01.

       1. Plaintiff Has Made Out a Prima Fade Case

       To establish a prima facie case of retaliation under Title VII, Plaintiff must provide evidence

of three things: (1) Plaintiff "engaged in activity" that Title VII protects; (2) CNB "took an adverse

employment action" against him; and (3) that there is a "causal connection" between Plaintiff's

"participation in the protected activity and the adverse employment action." Moore, 461 F.3d at

340-41 (quoting Nelson v. Upsala Coll., 51 F.3d 383, 386 (3d Cir. 1995)) (internal quotations

omitted).

       a. Plaintiff Has Produced Sufficient Evidence for a Jury to Conclude that He Had a
          Good Faith Belief that He Opposed Prohibited Employment Practices

       Title VII's requirement of "protected activity" covers those who oppose discrimination

that Title VII makes unlawful. Slagle v. Cty. of Clarion, 435 F.3d 262, 266 (3d Cir. 2006). The

employee must have a good faith, objectively reasonable belief that he or she is opposing activity

that Title VII makes unlawful. Moore, 461 F.3d at 341; see Clark Cty. v. Breeden, 532 U.S. 268, 271

(2001) (per curiam) (rejecting retaliation claim where "[n]o reasonable person could have believed

that [the conduct involved] violated Title VII's standard" for unlawful discrimination).



                                                  13
        CNB argues that Plaintiff cannot show the first and third elements of his prima facie case:

a good faith belief that he was opposing employment practices that Title VII prohibits, and a

causal connection between any opposition and his termination. (ECF No. 34 at 14-16.) CNB

argues that: (1) while Plaintiff alleges that he complained that female lenders were underpaid,

those employees did not believe that they were underpaid; (2) Plaintiff admitted he had no salary

data upon which to base those complaints; (3) Ms. Peak and Ms. Czyrnik both felt that, Ms.

Mowery's behavior notwithstanding, CNB was a good place to work; (4) Plaintiff was unable to

provide any specifics regarding the alleged disparate treatment; (5) Plaintiff's complaints of

disparate treatment only emerged after CNB began to discuss his subpar performance; and (6)

that there is no evidence to substantiate Plaintiff's allegations of disparate treatment. (Id.)

       Plaintiff responds that the evidence in the record "clearly establishes a primafacie case of

retaliation." (ECF No. 39 at 9.) Plaintiff contends that he opposed activities which Title VII bars,

through his allegations of CNB' s underpayment of female lenders, sexual harassment of female

employees, and disparate treatment of those same employees. (Id. at 9-10.) Plaintiff contends

that there is sufficient evidence in the record for a jury to conclude that he has shown he had an

objectively reasonable good faith belief that he was opposing prohibited employment practices.

       After review, the Court cannot conclude that a reasonable jury would have to find that

Plaintiff could not have had a good faith, objectively reasonable belief that he was opposing a

prohibited employment practice. As noted above, the vast majority of the evidence in this case is

in the form of deposition testimony, and that testimony is likely to be the majority of the evidence

presented at trial. In a classic "he said, she said" situation, it is not this Court's role to determine

who is and is not correct; who is and is not believable. Credibility is a determination for the

                                                  14
factfinder to make, not this Court. See Barber v. CSX Distrib. Servs., 68 F.3d 694, 700 (3d Cir. 1995).

Plaintiff testified that he spoke to Bower about sexual harassment, such as staring at female

employees and looking down blouses and up skirts, as well as the omission of female employees

from company golf outings. (ECF No. 34 <JI<JI 35-37; ECF No. 40 <JI<JI 35-37.) Bower also recalls

Plaintiff having some discussion with him regarding unfair treatment of female employees (ECF

No. 34 <JI 41; ECF No. 40 <JI 41.) Viewing the evidence in the light most favorable to Plaintiff, if

the jury were to believe Plaintiff's testimony, they could find that he had a good faith, objectively

reasonable belief that he was opposing a prohibited employment practice. Accordingly, the

Court holds that Plaintiff has established the first element of his prima facie case.

        b. Plaintiff Suffered an Adverse Employment Action

        To meet the standard for the second element, Plaintiff need only show that a "reasonable

employee would have found the alleged retaliatory actions 'materially adverse' in that they 'well

might have dissuaded a reasonable worker from making or supporting a charge of

discrimination."' Moore, 461 F.3d at 341 (quoting Burlington N & Santa Fe Ry. Co. v. White, 548 U.S.

53, 68 (2006)).

        CNB does not dispute that Plaintiff suffered an adverse employment action, namely

termination. CNB argues only that Plaintiff cannot establish the first and third elements.

Accordingly, Plaintiff has established the second element of his prima facie case. See LeBoon v.

Lancaster Jewish Cmty. Ctr. Ass'n, 503 F.3d 217, 232 (3d Cir. 2007).




                                                  15
        c.   A Jury Could Infer A Causal Connection Between Plaintiff's Complaints of
             Disparate Treatment and Harassment and His Termination

        Finally, to establish the third element of a prima facie case, Plaintiff must demonstrate a

causal connection between his opposition to the unlawful practices and the action that may have

"dissuaded a reasonable worker from making or supporting the charge of discrimination."

Moore, 461 F.3d at 341--42. Ultimately, the question is whether or not CNB had an intent to

retaliate. See id. at 342.

        CNB's evidence in support of its position that Plaintiff cannot establish a causal

connection is as follows: (1) prior to Plaintiff's alleged complaints of disparate treatment, CNB

had already begun to discuss the poor performance of the Johnstown Office with Plaintiff, the

poor performance of his loan portfolio, and his behavior towards the Loan Committee; (2) when

Bower asked Plaintiff for specifics so that CNB could investigate, Plaintiff was unable to provide

those specifics; and (3) Plaintiff's relationship with Ms. Mowery resulted in serious disruption to

the Johnstown Office, as well as the resignation of both Ms. Peak and Ms. Czyrnik. (ECF No. 34

at 15-16.) CNB asserts that no reasonable jury could find that "Plaintiff's unfounded and

unsupported claims of unequal treatment had [any] bearing on [CNB's] decision to terminate his

employment. (Id. at 16.) Rather, Defendants assert that no reasonable jury could find that there

was a causal connection between the allegations of disparate treatment and Plaintiff's

termination. (Id.)

        Plaintiff asserts that the fact that CNB terminated him less than one month after his reports

of disparate treatment are sufficient to establish a prima Jacie showing of a causal connection

between the complaints and his termination. (ECF No. 39 at 10-11.) Plaintiff cites LeBoon to



                                                 16
suggest that temporal proximity, alone, can create the requisite inference of causality. See 503

F.3d at 232. Plaintiff also asserts that, because CNB's Loan Committee had to approve and

underwrite loans of a certain size before they could issue, the claim that CNB terminated Plaintiff

because he did not follow CNB' s lending philosophy must be pretextual.

        In considering the existence of the requisite causal connection, this Court considers "a

broad array of evidence." Farrell v. Planters Lifesavers Co., 206 F.3d 271, 284 (3d Cir. 2000). Where

the "temporal proximity" between the allegedly protected activity and the adverse employment

action is "unusually suggestive," the jury may infer the required causal connection, and in such

a case, summary judgment is improper. LeBoon, 503 F.3d at 232. However, when the temporal

proximity is not "unusually suggestive," this Court must determine if the Plaintiff's evidence,

looked at as a whole, is sufficient to raise the inference." Farrell, 206 F.3d at 280. The kinds of

evidence which may suffice include "intervening antagonism or retaliatory animus,

inconsistencies in the employer's articulated reasons for terminating the employee, or any other

evidence in the record sufficient to support the inference of retaliatory animus." LeBoon, 503 F.3d

at 232. "The mere existence of a scintilla of evidence in support of the plaintiff's position will be

insufficient; there must be evidence on which the jury could reasonably find for the plaintiff."

Anderson, 477 U.S. at 252. There are effectively no limits on what this evidence can or cannot be.

See Farrell, 206 F.3d at 280-81.

       Here, Plaintiff's evidence is sufficient to permit a reasonable jury to infer a causal

connection between his reporting of sexual harassment and disparate treatment and his

termination. Plaintiff's performance was strong in many respects, and he was in charge of one of

CNB's largest loan portfolios. (ECF No. 40 'Il'Il 106-107; ECF No. 44 'Il'Il 106-107.) Large loans

                                                 17
needed to be approved by the Loan Committee (of which Bower was a member), and CNB' s

analysts underwrote every loan. (ECF No. 34 'Il'Il 15-17; ECF No. 40 'Il'Il 15-17.) Accordingly, a

jury could believe that each of the loans for which Bower criticized Plaintiff for making were

approved, either by Bower himself or CNB as a whole. Coupled with Plaintiff's testimony that

he had spoken with Bower and CNB' s management about disparate treatment, a jury could find

a causal connection between Plaintiff's complaints and his termination. (See, e.g., ECF No. 34   'II

37; ECF No. 40   'II 37.)

       Plaintiff has made out a prima facie case of retaliation, and this Court will now proceed to

address Defendants' other arguments as to why it should grant CNB summary judgment.

       2. Defendant Has Advanced a Legitimate, Non-discriminatory Reason for Plaintiff's
          Termination

       Defendant claims it terminated Plaintiff solely for legitimate, non-discriminatory reasons,

specifically citing performance deficiencies, insubordination, and the state of the Johnstown

Office. (ECF No. 33 at 17.) Given the evidence presented, a reasonable jury could conclude that

CNB had legitimate, non-discriminatory grounds to terminate Plaintiff. The burden accordingly

shifts back to Plaintiff to show that a reasonable jury could find those reasons pretextual.

       3. Plaintiff Has Shown that His Termination Could Have Been Pretextual

       Once the burden returns to the Plaintiff under McDonnell-Douglas, to survive a motion for

summary judgment, Plaintiff must produce evidence "from which a jury could reasonably"

conclude that the claimed reason for termination is pretextual. Moore, 461 F.3d at 342. This is not

a preponderance of the evidence; all that is required is some "evidence from which a factfinder

could reasonably conclude that the defendant's proffered reasons were fabricated." Fuentes v.



                                                18
Perskie, 32 F.3d 759, 764 (3d Cir. 1994). However, Plaintiff must produce evidence that all of the

offered reasons are pretextual, not merely one. Vescera v. DRS Laurel Techs., No. 3:ll-cv-122, 2013

WL 1102910, at *8 (W.D. Pa. Mar. 15, 2013). As this Court noted in Vescera, that evidence can be

in the form of '"weaknesses, implausibilities, inconsistencies, incoherencies, or contradictions in

the employer's proffered legitimate reasons for its action that a reasonable factfinder could

rationally find [unworthy] of credence.'" Id. (quoting Fuentes, 32 F.3d at 764). Evidence that

serves to establish a prima facie case can also serve to show pretext. Fuentes, 32 F.3d at 765.

       CNB asserts that it had no retaliatory animus for terminating Plaintiff. CNB argues that

its termination of Plaintiff was legitimate because: (1) Plaintiff failed to follow directives

associated with a shifting lending philosophy; (2) the quality of Plaintiff's loan portfolio

decreased over time, specifically, the Johnstown Office failed to meet its production goals in the

last "couple years" of Plaintiff's management and Plaintiff's loans had resulted in several million

dollars' worth of charge-offs; (3) Plaintiff held back information about loan applicants; and (4)

Plaintiff remained in contact with customers in default in disregard of CNB' s directions to the

contrary. (ECF No. 33 at 16-19.)

       Plaintiff responds that CNB's proffered rationales are pretextual because: (1) the

Johnstown Office had one of CNB's largest portfolios; (2) the Johnstown Office failed to meet its

production goals because those goals included wealth and asset business, as well as trust

business, which was business the Johnstown Office could not do because it was solely a lending

office; and (3) that any loan change philosophy that may have occurred is irrelevant because the

Loan Committee needed to approve all large loans and CNB' s credit department underwrote




                                                 19
every loan, large or small, so any loans Plaintiff made that might have been in contravention of

the new lending philosophy were ratified by CNB. (ECF No. 39 at 13-16.)

        Addressing each of CNB's asserted rationales, there is a dispute of material fact regarding

the reasons behind Plaintiff's termination. A jury could reasonably conclude that a retaliatory

animus drove CNB' s determination to terminate Plaintiff.

        It is not this Court's place, in deciding a motion for summary judgment, to sit in judgment

of and weigh the evidence. Credibility determinations are the province of the jury. Anderson, 477

U.S. at 255. Given that the vast majority of the evidence presented in this case is in the form of

highly disputed deposition testimony, the Court cannot look at the evidence and definitively state

that there is no "genuine dispute as to any material fact and [that Defendants are] entitled to

judgment as a matter of law." Fed. R. Civ. P. 56(a). The Court will address each of CNB's

proffered reasons in tum.

        First, with respect to CNB' s argument that it terminated Plaintiff for performance

deficiencies, Plaintiff has provided evidence from which a reasonable jury could conclude that

his performance was satisfactory, and that termination would not be justified on those grounds.

It is undisputed that Plaint££' s loan portfolio was initially "very good" in quality, but the parties

dispute whether it eventually declined, as well as whether the portfolio ended up requiring

several million dollars' worth of charge-offs. (ECF No. 34 <_[<_[ 22-23; ECF No. 40 <_[<_[ 22-23.) If the

jury chooses to believe Plaintiff's testimony, they could reasonably find that Plaintiff had no

performance deficiencies.

       Second, there is a similar dispute with Plaintiff's alleged deficiencies in meeting his

production goals. The testimony indicates that those goals included wealth management and

                                                   20
trust business, which the Johnstown Office, being only a lending office, could not possibly meet.

(ECF No. 34 'Il 4; ECF No. 40 'Il 4.) A jury could reasonably conclude that CNB's proffered rationale

of failure to meet production goals was pretextual.

        Third, Plaintiff's testimony that CNB' s credit department underwrote every loan, and that

the Loan Committee needed to approve particularly large loans would provide a reasonable jury

a foundation to conclude that CNB' s position that it terminated Plaintiff for failure to follow

CNB's lending philosophy was pretextual. (ECF No. 34 'Il'Il 15-17; ECF No. 40 'Il'Il 15-17.)

        Fourth, CNB' s argument that Plaintiff was insubordinate and failed to communicate

information about loan applicants is also likewise disputed. (See ECF. No. 34 'Il'Il 30-31; ECF No.

40; 'Il'Il 30-31.) Plaintiff disputed that Bower ever told him that his loan presentations suffered, or

that he ever admitted to holding back client information. (ECF. No. 34 'Il'Il 30-31; ECF No. 40; 'Il'Il

30-31.) Additionally, CNB has not identified what information Plaintiff allegedly withheld and

what effect that information, if given, would have had on the credit granting process.

        Fifth, with respect to CNB' s argument that it terminated Plaintiff for turmoil in the

Johnstown Office caused by Plaintiff's relationship with Ms. Mowery, Plaintiff has produced

enough evidence that a reasonable jury could conclude that that reason was pretextual. Ms. Peak

and Ms. Czyrnik both stated that, apart from Plaintiff's relationship with Ms. Mowery, the

Johnstown Office was a good place to work, and a reasonable jury could conclude that there was

not "turmoil" in the office. (See ECF No. 34 'Il'Il 47-48; ECF No. 40 'Il'Il 47-48.)

        Accordingly, for the forgoing reasons, the Court denies summary judgment on the issue

of whether CNB terminated Plaintiff with retaliatory intent. There are sufficient disputes of

material fact to preclude a grant of summary judgment in CNB's favor.

                                                   21
          C. Defendants Are Not Entitled to Summary Judgment on the Issue of Plaintiff's
             Failure to Mitigate Damages Because A Jury Could Find that Plaintiff Acted
             Reasonably to Mitigate His Damages

          CNB claims that it is entitled to a grant of summary judgment on Plaintiff's wage loss

claim because he failed to mitigate his damages by not accepting a similar job with another bank.

          All Title VII claimants are subject to a statutory duty to minimize damages. Ford Motor

Co. v. EEOC, 458 U.S. 219, 231 (1982). The duty requires Plaintiff to exert "reasonable diligence in

finding other suitable employment." Id. While Plaintiff bears the burden to mitigate his damages,

CNB has the obligation to prove that Plaintiff failed to meet this burden. See Robinson v. SE Pa.

Transp. Auth., Red Arrow Div., 982 F.2d 892, 897 (3d Cir. 1993). Essentially, a claim that a plaintiff

has failed to mitigate his damages is an affirmative defense, and on that affirmative defense, the

defendant carries the burden of proof. Anastasio v. Schering Corp., 838 F.2d 701, 707-08 (3d Cir.

1998).    To carry this burden, CNB must show two things: (1) Plaintiff had "substantially

equivalent" work available; and (2) Plaintiff failed to exercise "reasonable diligence" to obtain

that employment. Booker v. Taylor Milk Co., 64 F.3d 860, 864 (3d Cir. 1995). Determining if a

plaintiff has satisfied his duty to mitigate his damages is one of fact for the jury. Id. The moving

party's burden of proof is high, and to prevail, the movant must show, beyond doubt, each

element necessary. See Stager v. Beverly Health and Rehab. Servs., Inc., No. 3:06-cv-101, 2008 WL

3165837, at *19 (W.D. Pa. Aug. 6, 2008) (citing Booker, 64 F.3d at 864; Nat'[ St. Bank v. Fed. Reserve

Bank, 979 F.2d 1579. 1582 (3d Cir. 1992); Chaplin v. Nationscredit Corp. 307 F.3d 368, 372 (5th Cir.

2002)).

          CNB asserts that, within two months of his termination from CNB, Somerset Trust offered

him a position as Vice President of Con:1mercial Lending, and that he rejected the offer. (ECF No.

                                                 22
34 at 23.) CNB also argues that, had Plaintiff accepted the offer, he would have made somewhere

between $200,000 and $250,000 annually. (Id.) CNB maintains that, because Plaintiff declined to

accept the job, it has met its burden of proving that Plaintiff failed to mitigate his damages and is

accordingly entitled to summary judgment on Plaintiff's wage loss claim. (Id.)

        Plaintiff responds that CNB has not met its burden. Plaintiff advances several arguments

for his position, and argues that CNB mischaracterizes the record. Plaintiff argues the following:

(1) within two weeks of his termination from CNB, plaintiff began looking for work, and within

two months obtained an interview; (2) Plaintiff applied to somewhere between 150-200 positions;

(3) interviewed at several financial institutions, including Somerset Trust, Chase Manhattan,

NexTier Bank, a "large bank in Pittsburgh," and First National Bank in Pittsburgh; (4) while

Plaintiff and Somerset Trust discussed employment, Somerset Trust never offered Plaintiff the

position, the parties agreed that employment would not work, and the negotiations "fell

through;" and (5) because Plaintiff has been unable to obtain employment in the financial arena,

he has attempted to mitigate his damages by working for Home Depot, where he earns a few

dollars per hour above minimum wage. (ECF No. 39 at 16-18; see ECF No. 41-1 at 127:1-134:9.)

        In his deposition, Plaintiff testified extensively about his interactions and negotiations

with Somerset Trust, and the Court will review that testimony in-depth here. 6 Within two months

of his termination, Plaintiff had an interview with Somerset Trust. (ECF No. 35-1 at 118:23-25.)

Somerset Trust "offered" Plaintiff a position as Vice President of Commercial Lending. (Id. at

119:4-9.) Plaintiff decided not to accept the position because both parties "agreed that it wasn't


6Both Parties included portions of Plaintiff's deposition testimony in their respective statements of material
facts. CNB included more of the instantly relevant testimony, so the Court will cite that document, ECF
No. 35-1, rather than Plaintiff's, ECF No. 41-1.

                                                     23
going to work." (Id. at 119:10-12.) Somerset Trust's alleged offer included both a salary and a

commission, and involved moving Plaintiff's loan portfolio at CNB to Somerset Trust, though

Plaintiff was concerned that this arrangement might ultimately reduce his income. (Id. at 119:13-

120:6.) Plaintiff spoke with at least three employees of Somerset Trust about the position,

including Henry Cook, the Chairman of the Board, and Mr. Cook's two brothers who co-own the

bank. (Id. at 120:7-12.) Somerset Trust has several locations, and their alleged offer never

specified a particular office from which Plaintiff would work. (Id. at 120:20-121:6.) Somerset

Trust never specified a place of employment because the negotiations "never got to that point,"

and Somerset Trust never extended a formal, written offer. (Id. at 121:7-14.)

       Mr. Cook did, however, extend a verbal offer, saying that he wanted Plaintiff to "start that

day," but stated that he needed to clear the offer with his brothers, the co-owners. (Id. at 121:15-

22.) When Mr. Cook's brothers became involved, discussions about compensation began, and

Plaintiff was concerned that he would "be making way too much money," which is "one thing in

banking you can't do," making Plaintiff concerned that he would not be retained at Somerset

Trust, or Somerset Trust would reduce his compensation. (Id. at 121:22-122:7.) Plaintiff estimated

that, based on the commission scale that Somerset Trust offered, he could make $200,000 to

$250,000 annually, but feared that this would lead to him being "cut back," and having his

commission structure reduced, based on his past employment history, because "what they give

you, then can take away real quick." (Id. at 122:8-16; 123:2-6.) Plaintiff declined to further

negotiate with Somerset Trust because he felt he "could get a job anywhere," based on his "great

reputation." (Id. at 122:17-23.) Plaintiff testified, however that Somerset extended an offer based

"primarily" on commission, and that he believed that within two years, he would be making as

                                                24
much as Somerset Trust's President, something that the banks "don't allow." (Id. at 124:20-

125:12.) Plaintiff then testified that he "countered" Somerset Trust's alleged offer, and then their

discussions "fell though." (Id. at 125:18-25.) There is no evidence that either party ever deposed

Mr. Cook, or any other members of Somerset Trust involved in the alleged offer.

        After reviewing the evidence, the Court cannot say that CNB has proven beyond all doubt

each element of its burden, that Plaintiff had "substantially equivalent employment available,

and that Plaintiff failed to exercise "reasonable diligence" to obtain such employment. Ford Motor

Co., 458 U.S. at 231. Plaintiff applied broadly and had several interviews. (See ECF No. 41-1 at

127:1-134:9.) Plaintiff has also worked jobs not related to lending in an effort to mitigate his

damages. (ECF No. 41-1 at 134:19-135:12.) Based on the evidence before the Court, the Court

cannot say that a reasonable jury would have to conclude that Plaintiff failed to mitigate his

damages. Accordingly, the Court will deny CNB's Motion for Summary Judgment on the wage

loss issue.

VII. Conclusion

        For the forgoing reasons, the Court will grant CNB's Motion for Summary Judgment in

part and deny it in part. An appropriate order follows.




                                                25
                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 ROBERT S. BEREZANSKY,                        )         Case No. 3:17-cv-105
                                              )
               Plaintiff,                     )         JUDGE KIM R. GIBSON
                                              )
        v.                                    )
                                              )
 CNB BANK AND CNB FINANCIAL                   )
 CORPORATION,                                 )
                                              )
               Defendants.                    )


                    -f~                    ORDER

   NOW, this   .30 day of September, 2019, upon consideration of Defendants CNB Bank and
CNB Financial Corporation's Motion for Summary Judgment (ECF No. 32), and for the reasons
set forth in the accompanying Memorandum Opinion, it is HEREBY ORDERED that said Motion
is GRANTED IN PART and DENIED IN PART. Count III of Plaintiff's Complaint (Age
Discrimination in violation of the Age Discrimination and Employment Act of 1967) is dismissed
with prejudice. In all other respects, Defendants' Motion is DENIED.




                                                   BY THE COURT:




                                                    ~1:.~
                                                  KIM R. GIBSON
                                                  UNITED STATES DISTRICT JUDGE
